HARALSON, J.
There was no error in allowing the prosecutrix to state that she told Judge Gordon, that her pregnancy resulted from an act of intercourse which the defendant had with her on the 17th June, 1894. Defendan d had asked her on cross-examination, if she had not told Judge Gordon that she had been seduced by defendant on the 17th June,- 1894, to which she replied, she had not, and-the question to her by the solicitor on the re-direct examination wTas for her to state what that conversation was, and what she told Judge Gordon. The defendant called for what he supposed it was, for the *71evident purpose of contradicting her, and she had the right to state what it was she told the Judge. — L. & N. R. R. Co. v. Malone, 109 Ala. 509.
The letters of defendant to the prosecutrix written after the date of the alleged seduction, were properly admitted in evidence. His handwriting was fully proved, and the genuineness of the letters was not denied. Their contents were of a criminative character against defendant, and tended to sustain the prosecution.
Nor was there error in allowing the prosecutrix, in her examination, to state that she had received a letter from defendant between January and April, 1893, in which he said something to her about marrying her. The letter was shown to have been torn up and destroyed, because, as the witness stated, she had no use for it. It did not appear that she had destroyed it from any wrong motive.
The witness, Ed Roney, proved an admission or confession by defendant. The predicate for it was fully laid before the court admitted it in evidence, and objections to its admission were properly overruled.
There was no error in . not allowing defendant to prove criminal intimacy with other men, since the date of her alleged seduction by defendant. The real inquiry is as to the chastity of the woman at the time of the alleged criminal act, and not at a subsequent period.— Munkers v. The State, 87 Ala, 94; Hussey v. The State, 86 Ala. 34; Wilson v. The State, 73 Ala. 527; Boyce v. People, 55 N. Y. 644.
The charges given by the court for the State appear to be free from objection. The 1st, 2d, 3d and 5th charges requested by defendant and refused, were requests for improper, argumentative and confusing instructions, and were each properly refused. — Hussey v. The State, supra.
The 4th charge predicates an acquittal on the belief of the jury beyond reasonable doubt of the prosecutrix having been induced to submit to intercourse with defendant by a promise of marriage, and ignores reference to its having been accomplished by means of temptation, deception arts and acts of flattery, which the evidence tends to show, and by which, if accomplished, the seduction would be as criminal under the statute, as if induced by a promise of marriage.
We find no error in the record, and the judgment and *72sentence of the court below are affirmed. — Anderson v. The State, 104 Ala. 83.
Affirmed.